DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2020 has been entered.
                                                            Status of the Claims
3.	Claims 2-5, 7-10, 12-15 are currently pending.  Claims 7-9 have been withdrawn as being drawn to a non elected invention.  Claims 2-5, 10, 12-15 are under examination.  This office action is in response to the amendment filed on 12/20/2020. 
Claim Objections
4.	Claim 5 objected to because of the following informalities:  The claim recites “filament of claim 4” which should be changed to “The filament of claim 4”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 13 the claim indicates that het thermoplastic resin other than the liquid crystal thermoplastic resin can comprise a non-crystalline resin without a crystalline resin which renders the claim indefinite as claim 12 from which claim 15 depends indicates that the at least one thermoplastic resin other than the liquid crystal thermoplastic resin has a melting point which renders the claim indefinite as only crystalline resins have a melting point.  Amorphous non crystalline resins such as those claimed have a glass transition temperature instead. As such it is not clear what the claimed structure is intended to be as the indicated polymers can not have the melting point indicated by claim 12 from which the claim depends.  
Concerning claim 15 the claim indicates that the at least one thermoplastic resin other than the liquid crystal thermoplastic resin comprises a non-crystalline resin.  However claim 12 from which claim 15 depends indicates that the at least one thermoplastic resin other than the liquid crystal thermoplastic resin has a melting point which renders the claim indefinite as only crystalline resins have a melting point.  Amorphous non crystalline resins such as those claimed have a glass transition temperature instead. As such it is not clear what the claimed structure is intended to be as the indicated polymers can not have the melting point indicated by claim 12 from which the claim depends.
  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


6.	Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Concerning claim 4 the claim indicates that the at least one thermoplastic resin other than the liquid crystal thermoplastic resin comprises a crystalline resin which does not further limit claim 12 from which claim 4 depends because claim 12 indicates that the at least one thermoplastic resin has a melting point which is a property of crystalline resins.  Resins are characterized by being either non-crystalline or crystalline and only crystalline resins have a melting point.  As such the indication of a crystalline resin in claim 4 does not further limit claim 12 from which it depends as the indication of a melting point in claim 12 for the thermoplastic polymer indicates the presence of a crystalline resin.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 2-4, 10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffy (US 5,360,503) as is evidenced by Kurray (Kurray “Vectran” 2017, accessed at https://www.kuraray.eu/fileadmin/product_ranges/vectran/downloads/2017_VECTRAN_Product_Brochure.pdf on 02/26/2021).
Concerning claim 12, 3 Coffy teaches liquid crystal polymers that are formed into wicks or strands (column 5 lines 15-50) where the wicks or strands are indicated to have a diameter of from 0.015 to 2.8 mm  (column 5 lines 45-50).  These wicks or strands would be considered to be a filament and the indicated diameter is an overlapping diameter with the claimed diameter of from 0.5 to 10 mm. The composite material used is indicated to include a liquid crystal thermoplastic polymer having a given melting point and at least one second liquid crystal thermoplastic polymer having melting point which is lower than that of the first LCP (column 2 lines 55-65).  The wicks are particularly indicated to be made from a sheath of low melting pint liquid crystal polymer surround fibers of a higher melting point liquid crystal polymer (column 5 lines 20-30).  The liquid crystal polymers  are indicated to have a melting point which is generally between 280 and 400 °C (Column 3 lines 35-40), which would be considered to be an overlapping range with the claimed range of a melting point less than 340 °C for the liquid crystal polymer.  This would indicate that the first liquid crystal polymer of Coffy with the higher melting point would correspond to the claimed at least one thermoplastic resin other than the liquid crystal thermoplastic resin and the second liquid crystal polymer of Coffy having a lower melting point would correspond to the claimed liquid crystal resin.  The amount of the first liquid crystal polymer having a high melting point is indicated to be from 1 to 99 vol% and the amount of the second liquid crystal polymer having a lower melting point is indicated to be from 1 to 99 vol % (column 4 lines 60-68). The Liquid crystal polymers are indicated to be polyester polymers (column 3 lines 40-45).  Coffy does not specifically teach the percent by mass of the liquid crystal polymer however the mass percent of the resins would be affected by the density of the resins and if the resins have the same density then the volume % would correspond to the mass %.  As such since Coffy teaches that the volume % of second liquid crystal resin which corresponds to the claimed liquid crystal thermoplastic resin can vary from 1 % to 99 % and liquid crystal polyester polymers as is indicated by Coffy would have a least somewhat similar densities to one another this range of the volume% would be an overlapping range with the 
Kurray provides evidence that multiple different types of Vectran have the same density of 1.4 g/cm3 (pg 2 Table Vectran vs. Traditional Materials).  This would indicate that the liquid crystal composition of Coffy does not have a sufficient difference in density in which would place the amount of the liquid crystal resin outside of the claimed percent by mass of the polymers.  
Coffy does not specifically teach the claimed filament diameter, the specific weight percent of the liquid crystal polymer, or the specifically claimed melting point of the liquid crystal thermoplastic resin.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
because Coffy teaches generally that the composite material can be formed into a strand or wick, that the strand or wick has an overlapping range of diameter with the claimed range, and teaches an exemplary composite material composition that has the claimed amounts of the liquid crystal resin and the claimed melt temperature properties. 
It should be noted that the indication of “for solid freeform fabrication” is considered to be a statement of intended use and as such and is considered to be met if the composition is capable of being used for solid freeform fabrication. 
The wick of Coffy would be capable of being used for solid free form fabrication as it would be capable of being manipulated and molded. 
Concerning claim 2 Coffy teaches the filament of claim 12 as is indicated above.  Coffy does not specifically teach that the content of the liquid crystal thermoplastic resin is form 1 to 20 percent by mass. 
Coffy does teach that the amount of the first liquid crystal polymer having a high melting point is indicated to be from 1 to 99 vol% and the amount of the second liquid crystal polymer having a lower melting point is indicated to be from 1 to 99 vol % (column 4 lines 60-68). Liquid crystal polymers are indicated to be polyester polymers (column 3 lines 40-45).  Coffy does not specifically teach the percent by mass of the liquid crystal polymer however the mass percent of the resins would be affected by the density of the resins and if the resins have the same density then the volume % would correspond to the mass %.  As such since Coffy teaches that the volume % of second liquid crystal resin which corresponds to the claimed liquid crystal thermoplastic resin can vary from 1 % to 99 % and liquid crystal polyester polymers as is indicated by Coffy would have a least somewhat similar densities to one another this 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in at the time of filling to make a filament having the claimed diameter having the claimed amount liquid crystal polymer and the claimed melting point of the liquid crystal resin because Coffy teaches a filament having an overlapping range with the claimed range of the diameter of the filament, and broadly teaches overlapping ranges with the melting point and the mass % amount of the liquid crystal resin as well as providing examples of resin mixtures that have the claimed melting point properties. 
Concerning claim 10 Coffy teaches that the wicks or strands which correspond to the claimed filament that the wicks are formed by a sheath of a low melting point thermotropic liquid crystal polymer forming the matrix of a composite material surrounding the fibres of a higher melting point liquid crystal polymer for forming the reinforcing structure for the composite material (Column 5 lines 20-30). No mention is made of using a filling for these wicks and as such the wicks taught by Coffy are considered to not include a filler. 
Concerning claims 13 and 4 Coffy as is indicated above in the discussion of claim 1 indicates that the thermoplastic resin other than the liquid crystal resin is another liquid crystal resin (column 2 lines 55-65).  This liquid crystal resin would be considered to be a crystalline resin and as such meet the claimed limitations. 

	Claims 2-6, 12-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flath (US 2008/0315156 A1) in view of Zhenhua (CN 101974204 A; all citations refer to the English language machine translation which is provided).
Concerning claim 2 and 12 Flath teaches a composition which comprises a first polymeric material having a melt viscosity and a liquid crystal polymer (abstract). The composition is indicated to include 80 to 95 wt% of the first polymeric material and from 5 to 20 wt% of the liquid crystal polymer (paragraph 0056). As the first polymeric material is indicated to have a melt viscosity (abstract) it would be a thermoplastic polymer. 
Flath further teaches that the liquid crystal resin has a melting temperature that is greater than 250 °C (paragraph 0049) and further teaches that the melting point of the first polymeric material is at  least 300 °C (paragraph 0043). 
Flath does not specifically teaches that the first polymer has a melting point that is higher than the liquid crystal polymer but Flath further teaches that the liquid crystal resin has a melting temperature that is greater than 250 °C (paragraph 0049) and further teaches that the melting point of the first polymeric material is at least 300 °C (paragraph 0043), indicating that Flath teaches low melting point liquid crystal resins which would always have a melting point that is below the indicated melting point of the first polymeric material. 
It would have been obvious to one of ordinary skill in the art at the time of filing to use a combination of resins where the thermoplastic resin has a melting point which is higher than the melting point of the liquid crystal thermoplastic resin because Flath teaches that the minimum melting point of the thermoplastic resin is higher than the minimum melting point of the liquid crystal resin. 
Flath does not particularly teach that the composition is present as a filament having a particular diameter.  Flath does teach that the composition can be made into pellets or granules that have a maximum dimension of less than 10 mm (paragraph 0072). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to form the polymer composition of Flath into a granule that is a filament having the claimed diameter as is taught by Zhenhua for the purpose of providing a known useful granules for thermoplastic composites that fit within the indicated size of the granules indicated by Flath. 
It should be noted that the indication of “for solid freeform fabrication” is considered to be a statement of intended use and as such and is considered to be met if the composition is capable of being used for solid freeform fabrication. 
The filament of Flath in view of Zhenhua would be capable of being used for solid free form fabrication as it would be capable of being manipulated and molded. 
Concerning claim 3 Flath further teaches that the liquid crystal polymer preferably has a melting point of greater than 275 °C (paragraph 0049).  This would comprise an overlapping range with the claimed range of from 270 to 340 °C. 
Concerning claim 4-5, 13-14 Flath further teaches that the thermoplastic resin other than the liquid crystal thermoplastic resin is preferably polyether ether ketone (paragraph 0046). 

Allowable Subject Matter
9.	Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the prior art of record fairly teach or suggest the claimed that has at least one thermoplastic resin other than the liquid crystal thermoplastic resin which comprises a non crystalline resin which is at least one selected form the group of polyamide imide, polyether sulfone, polyether imide and polyarylate.  It should be noted that this claim is rejected under 112 because a non-crystalline resin does not have a melting point. 
                                                                       Response to Arguments
10.	Applicant's arguments filed 12/0/2020 have been fully considered but they are not persuasive. Applicants argue with regard to the rejection over Flath in view of Bookbinder that Flath describes a  thermoplastic resin Victrex PEEK having a melting point of 343°C in the Examples and the liquid crystal resin (LCP) (in Example 7) has a melting point of 37 °C, which is inverted to “thermoplastic resins excluding the liquid crystal resin has a melting point higher than that of the liquid crystal resin” of the claimed invention.
This argument is not found to be persuasive as Flath teaches that the liquid crystal resin has a melting temperature that is greater than 250 °C (paragraph 0049) and further teaches that the melting point of the first polymeric material is at least 300 °C (paragraph 0043).  This indicates that Flath teaches that the melting point of liquid crystal resin can be below that of the minimum required melting temperature and as such teaches that the polymers of Flath can have the claimed relationship between the melting points of the resins. 
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
As such the particular example provided by Flath is not a teaching away from the claimed limitations and the rejection is maintained. 
In addition to this range of the melting point, if at least one of the thermoplastic resins excluding the liquid crystal resin has a melting point higher than the melting point of the liquid crystal resin, when the melted liquid of the resin composition for solid freeform fabrication of the present disclosure is discharged through a head nozzle during fabrication according to FDM, the other thermoplastic resins are still flowable at the solidification temperature of the liquid crystal resin when the liquid crystal resin is cooled down so that the liquid crystal resin can be arranged in a fiber form without inhibition. Therefore, the obtained solid freeform fabrication object has good strength. That is, the LCP is arranged in the direction in which the molten LCP molecules flow. After the LCP is solidified and forms fibrous particles, the thermoplastic resin around the LCP is solidified. Owing to the shrinkage of the LCP, the direction of the fibrous particles is disturbed. If the thermoplastic resin is solidified and contracted first, the LCP is still liquid and flexible (absorbing the change) so that the arrangement direction of the LCP fibrous particles is not affected.
It should be noted that applicant has not provided or pointed to any experimental evidence as to the effect of the particularly claimed relationship between the melting points of the polymers.  Additionally given known differences in melting point between polymers, which polymer will solidify first would appear to be an expected property of the melting points. Applicant seems to argue that the thermoplastic resin having a higher melting point solidifies after the lower melting point liquid crystal as the resin mixture is cooled.  It is unclear that this is the case as if a LCP having a melting point of 280 is mixed with a thermoplastic having a melting point of 340 (as would meet the claimed melting point limitations) and the resin mixture is heated above the melting points and then cooled to 290 °C the 
Applicant makes further rejections concerning the rejection over Flath in view of Bookbinder particularly in regard to use of Bookbinder as a reference, however the rejections provided above do not use Bookbinder as a reference and as such these arguments have been considered but are moot because the new ground of rejection does not rely on the indicated reference.  This is also true for the additional arguments made over the references of Tan, Tsuruta and Rock as these rejections have been withdrawn in light of the claim amendments. 
                                                                                    Conclusion
11.	Claims 2-5, 10, 12-14 are rejected.  Claim 15 is indicated to be allowable over the prior art of record but is dependent from a rejected base claim and is rejected under 112 issues. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID L MILLER/               Examiner, Art Unit 1763

/LING SIU CHOI/               Supervisory Patent Examiner, Art Unit 1763